UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4888



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JAMES HAROLD JAMIE SIMMONS, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:07-cr-00327-CMC)


Submitted:   February 8, 2008             Decided:   March 11, 2008


Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John H. Hare, Assistant Federal Public Defender, Columbia, South
Carolina, for Appellant.      Reginald I. Lloyd, United States
Attorney, Anne Hunter Young, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James Harold Simmons, Jr., pled guilty to attempting to

obstruct,     influence,     and     impede    an    official      proceeding,   in

violation of 18 U.S.C. § 1512(c) (2000).                     The district court

sentenced Simmons to fifteen months’ imprisonment.                       On appeal,

Simmons contends the district court erred by treating the advisory

Guideline sentence as presumptively reasonable, failing to consider

all   of   the   18   U.S.C.    §    3553(a)    factors       in   determining   an

appropriate      sentence,     and   imposing       an    unreasonable    sentence.

Finding no error, we affirm.

            We will affirm a sentence imposed by the district court

as long as it is within the statutorily prescribed range and is

reasonable.      United States v. Hughes, 401 F.3d 540, 546-47 (4th

Cir. 2005).      Reasonableness review focuses on whether the district

court abused its discretion.           United States v. Pauley, 511 F.3d

468, 473 (4th Cir. 2007).             A sentence may be unreasonable for

procedural or substantive reasons.             Id.       “An error of law or fact

can render a sentence unreasonable.”             United States v. Green, 436

F.3d 449, 456 (4th Cir.), cert. denied, 126 S. Ct. 2309 (2006).                  We

review a district court’s factual findings for clear error and its

legal conclusions de novo. United States v. Hampton, 441 F.3d 284,

287 (4th Cir. 2006). Assuming the sentence contains no significant

procedural errors, we may presume a sentence falling within the

Guidelines range to be reasonable.             Pauley, 511 F.3d at 473.


                                       - 2 -
          When sentencing a defendant, the district court must:

(1) properly calculate the Guideline range; (2) allow the parties

to argue for the sentence they deem appropriate and determine

whether the § 3553(a) factors support the sentences requested by

the parties; and (3) explain its reasons for selecting a sentence.

Pauley, 511 F.3d at 473.   The sentencing court may not presume that

the applicable Guidelines range is reasonable, but should explain

any deviation from that range.     Id.

          While a district court must consider the § 3553(a)

factors and explain its sentence, it need not explicitly reference

§ 3553 or discuss every factor on the record, particularly when the

court imposes a sentence within the Guideline range.             United

States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006).        One reason

that a sentence within an advisory range may be presumed to be

reasonable is that the most salient § 3553(a) factors are already

incorporated into the Guideline determinations. Id. at 342-43; see

also Rita v. United States, 127 S. Ct. 2456, 2467 (2007) (“where

judge and Commission both determine that” a Guideline sentence is

appropriate,   “that   sentence    likely   reflects   the   §   3553(a)

factors”).   A district court’s consideration of pertinent factors

may also be implicit in its ultimate ruling.     See United States v.

Johnson, 138 F.3d 115, 119 (4th Cir. 1998); United States v. Davis,

53 F.3d 638, 642 (4th Cir. 1995).




                                  - 3 -
            The district court’s explanation should provide some

indication that it considered the § 3553(a) factors as to the

defendant and the potentially meritorious arguments raised by the

parties at sentencing.     Rita, 127 S. Ct. at 2468.            “[W]hen a judge

decides simply to apply the Guidelines to a particular case, doing

so   will   not   necessarily    require       lengthy    explanation.”        Id.

“Circumstances    may   well   make    clear   that   the      judge   rests   his

decision upon the Commission’s own reasoning that the Guidelines

sentence is a proper sentence (in terms of § 3553(a) and other

congressional mandates) in the typical case, and that the judge has

found that the case before him is typical.”              Id.

            Simmons challenges the district court’s consideration of

the Guideline range and the § 3553(a) factors, as well as the

sentence that it ultimately imposed.           We have reviewed the record

and conclude the district court adequately considered the advisory

nature of the Guideline range and the § 3553(a) factors as applied

to Simmons’ case, and reasonably imposed a sentence that was at the

bottom of the Guideline range.

            Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                      - 4 -